       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 1 of 20




          UNITED STATES DISTRICT COURT FOR THE
            MIDDLE DISTRICT OF PENNSYLVANIA


PUBLIC INTEREST LEGAL            )
FOUNDATION,                      )
                                 )
      Plaintiff,                 )
                                 )            Case No. 1:20-cv-01905
      vs.                        )
                                 )            Chief Judge Jones
KATHY BOOCKVAR, Secretary of the )
Commonwealth of Pennsylvania, in )
her official capacity,           )
                                 )
      Defendant.                 )
                                 )

   PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO
         DISMISS FIRST AMENDED COMPLAINT

     Plaintiff Public Interest Legal Foundation (“PILF”) submits this

response to Defendant’s motion to dismiss the First Amended Complaint

(“FAC”) and memorandum in support thereof (ECF Nos. 31-32).

                           INTRODUCTION

     Defendant predicates her motion on three theories: (i) PILF has no

standing; (ii) PILF failed to allege any specific facts suggesting that the

Commonwealth’s list maintenance program for removing the names of

ineligible individuals from the voter rolls is unreasonable and thereby

violative of the National Voter Registration Act (“NVRA”); and (iii) the
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 2 of 20




state legislature has, via statute, delegated list maintenance obligations

to individual counties, thus rendering the Court powerless to order the

Defendant to modify any of the Commonwealth’s procedures in this area.

     None of these arguments has merit, particularly at this early stage

of the proceeding. Not only is the Plaintiff’s legal standing to bring this

action well established under the case law, but the FAC provides highly

detailed allegations regarding the Defendant’s deficiencies in removing

deceased registrants from the voter rolls.       While Pennsylvania has

procedures for striking such names from the rolls, they are emphatically

inadequate and unreasonable, as evidenced by (i) the presence of more

than 21,000 dead individuals on the rolls less than a month before one of

the most critical presidential elections in decades, (ii) the fact that

thousands of those deceased registrants have remained on the rolls for

many years – in some cases, decades – following their deaths, and (iii)

Defendant’s apparent passivity after PILF alerted her to the identities of

the dead individuals bloating the rolls and the replicable methodology for

eliminating the problem.

     Defendant appears to labor under a fundamental misconception as

to what the NVRA demands of both the Commonwealth itself and her


                                  2
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 3 of 20




personally as its chief election official. She suggests that the mere fact

that the state has certain statutory procedures in place for removing the

names of deceased individuals from the rolls necessarily makes those

procedures reasonable and compliant with the NVRA. That is simply not

the law. Plaintiff is fully prepared to prove, as it clearly alleged in the

FAC, that Defendant’s list maintenance program is unreasonable within

the meaning of the NVRA. For these reasons, as set forth in more detail

below, Defendant’s motion to dismiss should be denied.

                              ARGUMENT

           I. – Plaintiff Has Standing to Maintain this Action

     Although it is undisputed that Congress conferred a private right

of action upon parties “aggrieved” by violations of the NVRA, 52 U.S.C. §

20510(b), Defendant insists that PILF has suffered no cognizable injury

and therefore lacks standing. Defendant’s arguments in support of its

position, however, rely on mischaracterizations of the FAC and seek to

inject merits-determination issues into the standing inquiry. Analyzed




                                  3
         Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 4 of 20




under the proper standard and methodology, PILF’s standing to pursue

this action is beyond cavil.1

     To establish Article III standing, a plaintiff must demonstrate (1)

an injury in fact; (2) a sufficient causal connection between the injury and

the conduct complained of; and (3) a likelihood that the injury will be

redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504

U.S. 555, 560-61 (1992). “To avoid impermissibly assessing the merits, a

court must assume for the purposes of a standing inquiry that a plaintiff

has stated valid legal claims.” PILF v. Boockvar, 370 F. Supp.3d 449, 455

(M.D. Pa. 2019) (quoting Cottrell v. Alcon Labs., 874 F.3d 154, 162 (3d

Cir. 2017)).

     The injury-in-fact element of the standing test “is very generous to

claimants.” Id. (quoting Cottrell, 874 F.3d at 162). Indeed, the “plaintiff

need only allege some specific, identifiable trifle of injury.” Id. (quoting

In re Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625,

637 (3d Cir. 2017)). Moreover, at the pleading stage of a case, a plaintiff


     1 Defendant is also being sued by a different non-profit organization
for similar, yet less particularized, violations of the NVRA’s list mainte-
nance provisions. See Judicial Watch v. Commonwealth of Pa., Case No.
1:20-cv-000708 (M.D. Pa 2020). Yet, Defendant curiously chose not to
challenge the organization’s standing in that case.
                                    4
          Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 5 of 20




simply must meet the threshold legal standard for surviving a motion to

dismiss, viz., that it is plausible it has standing. See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009); Bell Atlantic v. Twombly, 550 U.S. 544, 556

(2007).

     In the wake of Havens Realty Corp. v. Coleman, 455 U.S. 363, 379

(1982), and its progeny, it is also well settled that organizations like PILF

have standing to sue in their own right for the time and resources they

are forced to expend due to extra burdens imposed on them as a result of

a defendant’s conduct. An organization can demonstrate its injury by

alleging that it had to divert significant resources to counteract the

defendant’s activities, thereby impairing its ability to provide its own

activities, with the consequent drain on its resources. Id.; American Civil

Rights Union v. Martinez-Rivera, 166 F. Supp.3d 779, 788 (W.D. Tex.

2015). As demonstrated below, this is particularly true in the context of

an NVRA Section 8 claim like the one being asserted here.

     The broadest of allegations of such an organizational injury will

suffice at this phase of the proceeding. Martinez-Rivera, 166 F. Supp.3d

at 788 (describing the allegations of organizational injury the Supreme

Court deemed adequate in Havens); Common Cause / New York v.


                                     5
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 6 of 20




Brehm, 344 F. Supp.3d 542, 549 (S.D.N.Y. 2018) (“[A]s far as standing is

concerned, there is no requirement that the Court evaluate the substan-

tive merits of Plaintiff’s purported reasons for diverting its resources,

provided Plaintiff plausibly alleges the diversion occurred because of

Defendant’s alleged actions.”).

     Defendant emphasizes, and Plaintiff does not dispute, that neither

generalized grievances nor standard, mission-based expenditures (e.g.,

monitoring a defendant’s legal compliance) will support organizational

standing. (Def.’s Mem. at 7-10). But these arguments are nothing more

than straw men here because PILF’s allegations go far beyond the type

of undifferentiated objections to government policies or daily operational

expenses that were deemed inadequate to trigger standing in the cases

cited in Defendant’s brief. To the contrary, PILF’s injuries are concrete

and particularized.

     After PILF discovered (through significant and targeted monetary

expenditures) the extraordinary surfeit of deceased registrants on the

Commonwealth’s voter rolls, it formally notified Defendant of her non-

compliance with the NVRA (FAC ¶ 29); drafted follow-up correspondence

at Defendant’s request, which necessitated additional analysis by PILF


                                  6
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 7 of 20




at additional cost (FAC ¶ 30); prepared and sent to Defendant a statutory

notice letter when she ceased all communications with the organization

(FAC ¶ 33); incurred still additional expenses to purchase and analyze

the very latest voter registration rolls in an effort to identify the full scope

of the problem that Defendant had by now refused to acknowledge (FAC

¶¶ 35-38), and then ultimately filed suit to remedy Defendant’s intransi-

gence and sustained unlawful conduct. All of these activities are directly

traceable to, and were compelled by, Defendant’s actions and inactions.

Each also forced PILF to divert its limited resources – which it had hoped

to deploy elsewhere – to ameliorating Defendant’s refusal to follow the

law and the negative impact it had on PILF’s core mission (FAC ¶¶ 3, 5-

6).

      Courts have repeatedly found virtually identical facts sufficient to

confer legal standing on public interest organizations seeking to enforce

the NVRA’s list maintenance requirements against other states and

municipalities. See Martinez-Rivera, 166 F. Supp.3d at 789; Judicial

Watch v. King, 993 F. Supp.2d 919, 925 (S.D. Ind. 2012) (organization

with primary mission of conducting voter list verification program had

standing to bring suit alleging non-compliance with list maintenance


                                    7
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 8 of 20




obligations); Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1341-42 (11th Cir.

2014) (organization had standing to sue over defendant’s violations of

NVRA’s list maintenance obligations where those illegal acts impaired

the organization’s mission to carry out its projects by forcing it to divert

scarce resources); accord Fair Fight Action, Inc. v. Raffensperger, 413 F.

Supp.3d 1251, 1266-68 (N.D. Ga. 2019); Brehm, 344 F. Supp.3d at 548-

49. Indeed, district court decisions that support defendant’s standing

arguments are wanting.

     Nor is the fact that Plaintiff’s suit is consistent with its mission in

any way fatal to its standing. As the Seventh Circuit recently noted while

addressing organizational standing under the NVRA, the Supreme Court

in Havens specifically “found that the impairment of [an organization’s]

ability to do work within its core mission [is] enough to support standing.”

Common Cause Ind. v. Lawson, 937 F.3d 944, 954 (7th Cir. 2019) (quoting

Havens, 455 U.S. at 379) (emphasis in original).

     As for the causation element of the standing test, “Havens teaches

that courts must focus on those drains in resources that arise from the

organization’s needs to counteract the defendant’s allegedly illegal

practices, making that drain simply another manifestation of the injury


                                   8
         Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 9 of 20




to the organization’s noneconomic goals.” Id. at 955-56 (quoting Fla.

State Conference of NAACP v. Browning, 522 F.3d 1153, 1166 (11th Cir.

2008)). The relevant inquiry is whether the organization’s “activities

were undertaken because of the challenged law, not whether they are

voluntarily incurred or not.” Id. at 956 (quoting Browning, 522 F.3d at

1166).

      Defendant suggests that PILF cannot demonstrate either causation

or redressability because the Commonwealth’s list maintenance program

is a product of statute that she is not empowered to modify. (Def.’s Mem.

at 9-10). As an initial matter, this is a merits argument that has no role

at the motion to dismiss stage of the case. But it also betrays a basic

misunderstanding of what the NVRA mandates of a state’s chief election

official. As alleged in FAC ¶ 12 and described in more detail below, the

Defendant is ultimately responsible under federal law for ensuring that

the state’s list maintenance program is reasonable. The fact that a state

legislature may have adopted a deficient statutory procedure offers no

more relief to a chief election official in her federal obligation to maintain

a reasonable list maintenance program than would that same official’s

failure to implement a perfectly adequate state statutory procedure. The


                                    9
      Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 10 of 20




ultimate touchstone is one of federal law, and the Defendant cannot hide

behind state statutes in her failure to fulfill her duties under the NVRA.

         II. – Plaintiff Stated a Viable Claim Under the NVRA

     Closely connected to her standing defense, Defendant contends that

Plaintiff has failed to state a claim under the NVRA because the General

Assembly in the Commonwealth has implemented a statutory procedure

for removing deceased registrants from the voter rolls. (Def.’s Mem. at

10-14). This entirely circular argument amounts to, “We have a statutory

procedure in place; therefore, ipso facto, it must be reasonable.” That is

not the law. Nor is it at all relevant, despite Defendant’s suggestion to

the contrary (Def.’s Mem. at 11, citing 1 PA. CONS. STAT. § 1922(1)), that

the Pennsylvania legislature intends all its enactments to be reasonable.

This case is governed by federal law. Any reasonableness determinations

must be analyzed by what the NVRA requires, not what state law allows.

     Plaintiff carefully set forth in its FAC why the Commonwealth has

failed to implement a “reasonable” list maintenance program within the

meaning of the NVRA. (FAC ¶¶ 17-21, 35-50). Those allegations, which

will be proven at trial with the voting data Plaintiff has analyzed and a

number of expert witnesses, demonstrate that the procedures utilized by


                                 10
          Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 11 of 20




the state for removing the names of deceased registrants from the list of

eligible voters are grossly inadequate and unreasonable. Whether the

deficiencies are attributable to Defendant’s unwillingness to implement

a more effective list maintenance program or, as she seems to argue in

her brief, a state statutory framework that does not empower her to do

more than she is currently doing, is ultimately irrelevant.2

      The language of the NVRA passed by Congress does far more than

ask if a state is doing list maintenance. It asks instead how effective that

maintenance is. The NVRA requires every state to “conduct a general

program that makes a reasonable effort to remove the names of ineligible

voters from the official lists of eligible voters by reason of the death of the

registrant.” 52 U.S.C. § 20507(a)(4)(A). While perfection is not required,

a program that allows more than 21,200 dead individuals to remain on

the rolls on the eve of a critical presidential election, 92% of whom had

been dead for more than a year and nearly 10% of whom had been dead


      2Whether the Defendant is following state law is a purely factual
question that is not properly before the Court at this stage of the
proceedings. It is worth noting, though, that State law authorizes both
county registration commissions and the Defendant the ability to review
the SURE system and take measures necessary to remove registrants no
longer eligible due to death or change of address. See 25 PA. CONS. STAT.
§ 1222(c)(7), (c)(12).
                                     11
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 12 of 20




for more than a decade (including another 1% who died more than twenty

years ago) (FAC ¶ 40), is simply unreasonable. Plaintiff’s experts at trial,

who are current or former state election officials, will reinforce this point.

      When Plaintiff confronted Defendant with these deficiencies, she

stood silent. (FAC ¶¶ 31-32). Plaintiff offered to provide her its data and

methodology – using a combination of the Social Security Death Index

(“SSDI”) (particularly the cumulative SSDI) and readily available third-

party commercial databases – that demonstrate, if not conclusively than

as close to conclusively as is possible, why and how the state’s voter rolls

remain so bloated with deceased registrants. Her response: more silence.

Worse still, Defendant now effectively asks the Court to validate her

decision to bury her head in the sand on this issue by arguing that “there

is no requirement that states exhaust every conceivable methodology or

utilize any particular database or procedure.”

      Plaintiff is not asking for absolute precision. But what Defendant

is advocating is willful blindness, and Congress did not provide any such

immunity in the NVRA. Quite the contrary. Plaintiff alleged (FAC ¶ 48)

and will prove at trial with expert witness and fact testimony that any

reasonable program to identify and remove the names of deceased


                                   12
         Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 13 of 20




registrants from the list of eligible voters requires a state to consider and

act upon credible data, including but not limited to the SSDI-refined

information provided by Plaintiff.3 Disregarding credible data like that

put forward by PILF here, just because it does not fit within the state’s

own statutory framework or policy directives, is the antithesis of

“reasonable” and such passivity violates the NVRA.4

     Meanwhile, the two cases Defendant cites for the proposition that

the Court is without jurisdiction to order the state to modify its election

procedures (Def.’s Mem. at 12) are inapposite. Neither case involves the

NVRA. It is true that the Constitution generally dictates that the times,

places, and manner of conducting federal elections is left to the discretion


     3  Ironically, the Commonwealth’s Department of Auditor General
noted in a December 2019 audit report on the State Uniform Registry of
Electors system that the Defendant is not even fully utilizing the list of
maintenance features that her department pays for as a member of the
Electronic Registration Information Center, a non-profit organization
whose mission is to assist states in improving the accuracy of voter rolls.
https://www.paauditor.gov/Media/Default/Reports/Department%20of%2
0State_SURE%20Audit%20Report%2012-19-19.pdf (last accessed Dec.
14, 2020).
      4 Plaintiff did not concede that its voter registration data analysis

is speculative, as Defendant falsely suggests (Def.’s Mem. at 5). Plaintiff
simply recognized that the SSDI, on extremely rare occasions, includes a
false positive. (FAC ¶ 38 n.1). But when the names on the SSDI are then
further cross-checked with commercial activity databases, the likelihood
of a continued false positive would be close to zero.
                                    13
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 14 of 20




of state legislatures. U.S. CONST., art. 1, § 4. But that same provision

empowers Congress to alter such state regulations at any time, which is

exactly what Congress did in the NVRA. If Defendant is challenging the

reach of Congress, then she is required to make that affirmative defense

plain and explicit. She has not done so. In short, Plaintiff has pleaded a

plausible cause of action under the NVRA.

       III. – Defendant is the Proper Party to be Sued in this Case

      Finally, Defendant avers that, even if Plaintiff has stated a valid

claim under the NVRA, injunctive relief is not available against her given

that the Commonwealth assigns all list maintenance responsibilities to

county registration commissions. (Def.’s Mem. at 14). This argument

fails on multiple levels.

      First, Pennsylvania state law directs to the Defendant the duty of

developing, establishing, implementing, and administering the statewide

voter registration system. 25 PA. CONS. STAT. § 1201(3). State law also

authorizes both the county registration commissions and the Defendant

the ability to review that system and take measures necessary to remove

registrants no longer eligible due to death or change of address. See id.

§§ 1222(c)(7), (c)(12).


                                  14
      Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 15 of 20




     Second, and much more importantly, federal law (i.e., the NVRA)

mandates that all states designate a specific “State officer or employee as

the chief State election official to be responsible for coordinating State

responsibilities under [the statute].” 52 U.S.C. § 20509. In Pennsylva-

nia, Defendant has been designated as that individual. 25 PA. CONS.

STAT. § 1201. In that role, Defendant is “responsible for implementing

the state’s functions under the NVRA.” S. Rep. No. 103-6, at 39.

     At least three federal appellate courts have considered, and flatly

rejected, the very argument Defendant advances here. Scott v. Schedler,

771 F.3d 831 (5th Cir. 2014); Harkless v. Brunner, 545 F.3d 445 (6th Cir.

2008); United States v. Missouri, 535 F.3d 844 (8th Cir. 2008). All three

held that the “coordination” responsibility thrust upon the state’s chief

election official by 52 U.S.C. § 20509 includes the power of enforcement.

Scott, 771 F.3d at 839; Harkless, 545 F.3d at 451-53, Missouri, 535 F.3d

at 851.

     The Sixth Circuit’s analysis in Harkless is particularly apt. There,

the Ohio Secretary of State claimed that her role was extremely limited

because the state had implemented most of its NVRA obligations through

individual county departments, making those local officials – and not her


                                 15
       Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 16 of 20




– responsible for compliance with the NVRA. The court disagreed. The

court noted that the underlying purpose of the NVRA would be largely

defeated if states could deflect their various responsibilities under the

statute to individual local subdivisions. Harkless, 545 F.3d at 452 (“If

every state passed legislation delegating NVRA responsibilities to local

authorities, the fifty states would be completely insulated from any

enforcement burdens, even if NVRA violations occurred throughout the

state.”). Indeed, the entire text of the NVRA “speaks in terms of state

responsibilities; what is noticeably missing is any mention of county,

municipal, or other local authorities.” Id.

      Any other conclusion would also render the NVRA’s notice provision

in 52 U.S.C. § 20510(b)(1) – requiring plaintiffs to notify the chief election

official before filing suit – illogical. Scott, 771 F.3d at 839. After all, the

rationale behind this notice requirement is to give the state the chance

to remedy the NVRA violation. Id. That only makes sense if the state’s

chief election official has the authority to fix those violations. Id.

      In short, the Defendant, as Pennsylvania’s chief election officer, is

“responsible for ‘harmonious combination’ – or implementation and

enforcement – of [the NVRA] program on behalf of [the Commonwealth].”


                                   16
      Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 17 of 20




Harkless, 545 F.3d at 452. This is not a responsibility she (or the state

legislature for that matter) can simply slough off to individual counties

and thereby avoid liability under the NVRA.

                            CONCLUSION

     For all the preceding reasons, Plaintiff respectfully requests that

the Court deny Defendant’s motion to dismiss.

                                 Respectfully submitted,

                                 /s/ Linda A. Kerns (PA 84495)
                                 Law Offices of Linda A. Kerns, L.L.C.
                                 1420 Locust St., Ste. 200
                                 Philadelphia, PA 19102
                                 Tel: (215) 731-1400
                                 Fax: (215) 701-4154
                                 Email: linda@lindakernslaw.com

                                 Bradley J. Schlozman (KS 17621)*
                                 HINKLE LAW FIRM LLC
                                 1617 N. Waterfront Parkway, Ste. 400
                                 Wichita, KS 67206-6639
                                 Tel: (316) 267-2000
                                 Fax: (316) 264-1518
                                 Email: bschlozman@hinklaw.com

                                 Sue Becker (MO 64721)*
                                 PUBLIC INTEREST LEGAL FOUNDATION
                                 32 E. Washington Street, Suite 1675
                                 Indianapolis, IN 46204
                                 Tel: (317) 203-5599
                                 Fax: (888) 815-5641
                                 Email: sbecker@publicinterestlegal.org


                                 17
Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 18 of 20




                           John Eastman (CA 193726)*
                           Center for Constitutional Jurisprudence
                           c/o Chapman Univ. Fowler Sch. of Law
                           One University Dr.
                           Orange, CA 92866
                           Tel: (877) 855-3330
                           Fax: (316) 264-1518
                           Email: jeastman@chapman.edu

                           *Admitted Pro Hac Vice




                           18
      Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 19 of 20




                 CERTIFICATE OF COMPLIANCE

     I, Linda Kerns, hereby certify that, in compliance with Local Rule

7.8(b)(2), the foregoing “Response to Defendant’s Motion to Dismiss First

Amended Complaint” contains fewer than 5,000 words. It contains 3,027

words (if the signature blocks are not counted) and 3,140 words (if the

signature blocks are counted).



                By: /s/   Linda Kerns




                                 19
      Case 1:20-cv-01905-JEJ Document 33 Filed 12/14/20 Page 20 of 20




                     CERTIFICATE OF SERVICE

     I, Linda Kerns, hereby certify that, on December 14, 2020, a true

and correct copy of the foregoing “Response to Defendant’s Motion to

Dismiss First Amended Complaint” was filed with the Clerk using the

CM/ECF system, which will send notifications of such filing to the email

addresses of all counsel of record.



                 By: /s/ Linda Kerns




                                  20
